Citation Nr: 0414450	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.  This appeal also 
comes to the Board on appeal from a February 2003 RO 
decision, which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  


REMAND

In an April 2004 letter, the RO informed the veteran that his 
appeal had been certified to the Board and that his claims 
file was being transferred to the Board for consideration.  
In statements received at the RO in April 2004, and at the 
Board in May 2004, the veteran indicated his desire to appear 
at a hearing at the RO before a local hearing officer.  In 
order to comply with due process, this request must be 
honored.  

Furthermore, in this case the veteran, in part, claims that 
he has bilateral hearing loss and tinnitus as a result of in-
service acoustic trauma.  A December 2001 VA outpatient 
audiological evaluation indicates the existence of 
sensorineural hearing loss, but auditory thresholds have not 
been specifically indicated for each of the tested 
frequencies.  In any event, the veteran has not been afforded 
a VA examination in connection with his claims.  An 
examination based on a complete and accurate consideration of 
all medical history and complaints is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing 
before a local hearing officer at the RO. 

2.  The RO should arrange for the veteran 
to be afforded a VA examination in 
audiology to ascertain the current 
existence, nature and etiology of any 
hearing loss and claimed tinnitus.  The 
claims folder should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
studies should be accomplished, to include 
an audiological evaluation with auditory 
thresholds identified in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz, and 
speech recognition results, using Maryland 
CNC scores.  The examiner should elicit 
from the veteran a history of his exposure 
to noise prior to, during, and after 
service.  The examiner should determine 
whether the veteran currently has hearing 
loss and tinnitus, and furnish an opinion 
as to whether it is more likely than not 
or less likely than not that any 
identified hearing loss and/or tinnitus 
are etiologically related to noise 
exposure or other circumstances during the 
veteran's period of active service from 
June 1965 to April 1969.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims based on a review of the entire 
evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


